DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Julie Richardson on 22 March, 2022. 
The application has been amended as follows: 
Cancel claims 1-15. 
Add claim 16, reading: 
--An endoscope system, comprising: 
an endoscope tube having a distal tip portion;
one or more light sources providing NIR fluorescence excitation light out the distal tip portion, 
an optical sensor assembly located in the distal tip portion, wherein the optical sensor assembly comprises optical elements, a first near-infrared (NIR) complementary metal-oxide-semiconductor (CMOS) sensor, a second NIR CMOS sensor, and a visible light (VIS) CMOS sensor, 
an objective lens located in the distal tip portion, 

wherein the optical elements are configured to direct a portion of NIR wavelengths exiting the artifact reduction filter in a first optical path towards the first NIR CMOS sensor, and configured to direct a remainder of the NIR wavelengths exiting the artifact reduction filter in a second optical path towards the second NIR CMOS sensor, and configured to direct visible light in a third optical path towards the VIS CMOS sensor, 
and wherein from a distal end of the distal tip portion proximally along a longitudinal axis of the endoscope tube, first the objective lens is arranged, then the artifact reduction filter, then the first NIR CMOS sensor, then the second NIR CMOS sensor, then the VIS CMOS sensor.--
Add claim 17, reading: 
--The endoscope system of Claim 16, wherein the first NIR CMOS sensor and the second NIR CMOS sensor are configured to generate NIR images during a surgical procedure and the VIS CMOS sensor is configured to generate visible light images during the surgical procedure, 
wherein the endoscope system further comprises a controller configured to shift the NIR images to color switch the NIR images into a visible light range at a defined wavelength or wavelengths that is in a color or colors that is/are distinct from visible light colors of the visible light images.--
Add claim 18, reading: 

	Amend the specifications as follows: 
	Please replace the paragraph starting on page 15, line 18 with the below amended paragraph:

--FIGS. 7A-7C illustrate example views of the 2-sensor optical sensor assembly 604, in greater detail.  As shown, the 2-sensor optical sensor assembly 604 may include an objective lens 702 and one or more illumination fibers 704 on the tip of the scope, potentially running on opposing sides of assembly 604.  Behind the lens 702 may be an artifact reduction filter 716, followed by a double-band dichroic mirror 718 located at an angle that directs captured NIR light towards an NIR CMOS sensor 708 and captured visible light through a color bandpass filter 720 and towards a color CMOS sensor 712, as shown particularly in FIG. 7B.  As shown in FIG. 7B, an NIR double bandpass filter 706 can reside adjacent the NIR CMOS sensor 708.   Each of these two CMOS sensors 708 and 712 may have its own CMOS sensor cable 710 and 714, respectively.  Each of the components shown in FIG. 7B may also be housed within an optics frame 722 sized to fit at the tip of a scope.  In some embodiments, as shown in FIG. 7C, the CMOS sensor cables 710, 714 may have square apertures 710a, 714a, respectively, cut into their end so that the sensing side of the image sensor points towards the light.  This is 
Election/Restrictions
Claims 16-18 are allowable. 
The restriction requirement among Inventions I-II as set forth in the Final Rejection mailed on 16 December, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, as no withdrawn claims remain pending, no claims are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 16-18 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope comprising: 

a light source providing excitation light out the distal tip, 
the camera assembly having optical elements, two NIR CMOS sensors and one visible range (VIS) CMOS sensor, 
where the excitation light filter is configured to reject light in a wavelength range of the light source and allow white and NIR light to pass, 
wherein the optical elements are configured to receive imaging light from the excitation light filter, direct different NIR wavelengths from the imaging light respectively to the two NIR CMOS sensors, and direct visible band light from the imaging light to the VIS CMOS sensor, along different respective optical paths, 
elements arranged distally-proximally in order as objective lens, excitation light filter, the two NIR CMOS sensors one after the other, and the VIS CMOS sensor. 
Cline et al. (US PGPUB 2002/0035330) teaches the above, except for the proximal-distal order of the elements, the second NIR CMOS sensor, and that the filter passes white light therethrough. 
Palcic et al. (USPN 5,827,190) teaches an endoscope having an excitation light filter distal to image sensors located in the proximal end of the endoscope. 
Frangioni et al. (US PGPUB 2016/0206202) teaches an endoscope distal tip camera assembly with two NIR CCD sensors and one VIS CCD sensor.  
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cline et al. (US PGPUB 2002/0035330)
Frangioni et al. (US PGPUB 2016/0206202)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795